In a proceeding to compel appellants to determine by lot the order in which petitioner’s name shall be printed on the ballot in the Democratic Party Primary Election to be held on June 4, 1973 for nomination for the public office of Councilman of the City of Long Beach, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, entered May 24, 1973, which granted the application. Judgment affirmed, without costs. No opinion. Martuseello, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.